ORDER OF SUSPENSION
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Lester Dean Matthew, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Lester Dean Matthew, Sedan, Kansas, was guilty of violating Canon No. 15 of the Canons of Professional Ethics (198 Kan. xvn), and DR 1-102 (A) (5), DR 6-101 (A) (3), and DR 7-106 (C) (6) of the Code of Professional Responsibility (205 Kan. lxxvh), and
Whereas, The State Board of Law Examiners has made a written recommendation to this court that said Lester Dean Matthew be disciplined by “Suspension of the practice of law for an indefinite period” as provided by Rule No. 205 (m) (3), (205 Kan. lxh), and
Whereas, The said Lester Dean Matthew, pursuant to subdivision (n) of Rule No. 205 above, has, in writing, elected to accept such recommended discipline and to pay the costs of the proceeding, and
Whereas, Upon consideration of the record and being fully M-vised in the premises, the court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the court Considered, Ordered and Adjudged that the said Lester Dean Matthew be, and he is hereby disciplined by this court by suspension of the practice of law for an indefinite period, and that he pay the costs of the proceeding. It is further Ordered that this Order of Suspension be published in the official Kansas Reports.
By order of the court, dated this 25th day of February, 1972.